Citation Nr: 0904236	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary hypertension with cor pulmonale, to include as due 
to exposure to ionizing radiation, and if so, whether service 
connection is warranted.

2. Entitlement to an initial compensable evaluation for 
melanoma, left elbow, status post excision.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reopened a claim for service 
connection for pulmonary hypertension with cor pulmonale, to 
include as due to exposure to ionizing radiation, and denied 
it on the merits.  The RO also granted service connection for 
melanoma, left elbow, status post excision, and assigned a 
noncompensable rating, effective from June 26, 2006.


FINDING OF FACT

In December 2008, the RO notified the Board that the veteran 
died in October 2008.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. 7104(a) (West 2002); 38 C.F.R.  20.1302 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).

In a November 6, 2008 decision, the Board reopened the 
veteran's claim of entitlement to service connection for 
pulmonary hypertension with cor pulmonale, to include due to 
exposure to ionizing radiation, and denied service connection 
for the disorder.  The Board also remanded the issue of 
entitlement to an initial compensable evaluation for 
melanoma, left elbow, status post incision.  Thereafter, the 
Board was notified that the veteran had died in October 2008.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the veteran 
died before the Board decided and remanded the claim in 
November 2008, the Board had no jurisdiction to adjudicate 
the veteran's claim.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.  Accordingly, the Board vacates its November 6, 2008 
decision in this matter.

Unfortunately, the veteran died in October 2008, during the 
pendency of the appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2008).  


ORDER

The appeal is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


